Case 9:19-cv-81503-RLR Document 28 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA
                                                  WEST PALM BEACH DIVISION

                                                         CASE NO.: 9:19-cv-81503

  JEFFREY LINDER, M.D.,

             Plaintiff,
  v.

  THE NORTHWESTERN
  MUTUAL LIFE INSURANCE
  COMPANY,

             Defendant.
  _____________________________________________________________   /

                                  NOTICE OF SELECTION OF MEDIATOR
             Pursuant to this Court’s Order Amending Pretrial Deadlines, Resetting Trial

  dated May 1, 2020 [DE 27], the parties notify the Court of the selection of Robert A.

  Dulberg as mediator in this case.

             The Parties are scheduled to attend mediation on July 2, 2020.

             Dated: May 8th, 2020.
                                                                      Respectfully submitted,
                                                                      BENRUBI LAW, P.A.
                                                                      1401 Forum Way, Sixth Floor
                                                                      West Palm Beach, FL 33401
                                                                      Office: (561) 478-2500
                                                                      Facsimile: (561) 478-3111
                                                                      Email: Rbenrubi@benrubilaw.com
                                                                      Secondary: cgarcia@benrubilaw.com
                                                                      Counsel for Plaintiff

                                                                      By: /s/ Richard M. Benrubi
                                                                          RICHARD M. BENRUBI, ESQ.
                                                                          Florida Bar No.: 796573
Case 9:19-cv-81503-RLR Document 28 Entered on FLSD Docket 05/08/2020 Page 2 of 2
                                                                    CASE NO.: 9:19-cv-81503




                               CERTIFICATE OF SERVICE

        I certify that on May 8, 2020, I electronically filed the foregoing with the Clerk

  of the Court by using the CM/ECF system which will send a notice of electronic filing

  to the following:

  JOHN E. MEAHER, ESQ.
  JAKE MONK, ESQ.
  Shutts & Bowen, LLP,
  200 So. Biscayne Blvd., Suite 4100
  Miami, FL 33131
  Email: jmeagher@shutts.com
   jmonk@shutts.com

  Counsel for Defendant

                                          By: /s/ Richard M. Benrubi .


                                              RICHARD M. BENRUBI, ESQ.
                                              Counsel for Plaintiff
